DISSENTING OPINION
Donlon, Judge:
I do not concur with the maj ority.
This litigation presents a single (and novel) question of law. The question is: Does section 402(f) of the Tariff Act of 1930, as effective on July 18, 1951, the date when the subject British automobiles were imported from Canada at the port of Seattle, require that cost-of-production value of these automobiles shall be determined by using statutory value components for the country of exportation, except as to subparagraph (4) ; or does section 402(f) require that their cost-of-production value shall be determined by using statutory value components for the country of manufacture, except as to the value components of subparagraph (3).
On the stipulated record before us, there is no foreign or export or United States value for these automobiles. There is no question of fact as to what the cost of production is, on either of the alternative bases involved in the law issue. If the court finds that Congress intended value to be based on cost-of-production components (except as to subparagraph (4)) for the country of exportation, the parties have stipulated that such value (in Canada, the country of exportation) is $1,282.21, Canadian currency, per automobile. If the court finds that Congress intended value to be based on cost-of-production components (except as to subparagraph (3)) for the country where the automobiles were manufactured, the parties have stipulated that such value (in England, the country of manufacture) is 356 British pounds per automobile.
As I read the majority opinion, their view is that Congress intended to provide, in section 402(f), that cost of production shall be determined by using statutory value components of the country of exportation (other than as to subparagraph (4), as to which Congress spelled out its intention to base the profit component on conditions in the country of manufacture), except “where, as in this case, such or similar 'merchandise was not produced in the country of exportation.”
I see nothing to bear out such interpretation of congressional intention. Either section 402(f) calls for cost of production in the country of exportation, or it calls for cost of production in the country of manufacture. If Congress intended that section 402(f) should be applied, now one way and now another, dependent on whether such or similar merchandise was produced in the country of exportation, it would have been easy for Congress to say so. It did not say so. I *599find nothing in the language which Congress used that suggests we should infer that Congress here intended alternative formulae, one of which is alien to accepted value concepts for tariff purposes.
It cannot be said that it is not possible to arrive at the statutory cost of production value of these automobiles in the country of exportation. The appraiser found such a value, and the parties have stipulated that this value is correct if cost of production in the country of exportation is the basis of valuation that Congress intended. On the record before us there is, therefore, no difficulty in finding such value, and some imagined difficulty the appraiser might have experienced (but so far as our record shows, did not) should not be the ground on which to impute to Congress an intention it did not express.
The rule of statutory construction is that weight is to be given to all the language which the legislature has used to express its intention. The usual basis for appraising merchandise imported into the United States is value in the country of exportation. Congress has so provided, in section 402(c) and (d). Even where, as in section 402(e), an alternative value basis is denominated “United States value,” statutory allowances work back from an American selling price to a constructive value, not in the United States, but in the country of exportation.
Similarly, in section 402(f), Congress provided specifically as to the single value component which is to be derived from a country other than the country of exportation. This is subparagraph (4).
The majority appear to conclude that this special provision bespeaks a congressional intention to incorporate the language of subparagraph (4) into some, at least, of the other subparagraphs of section 402(f). I do not share their view. That the enumeration of a specific limitation, stated solely with respect to a particular provision, is not to be read as if it were a general limitation applying to other provisions, is a rule of construction so generally accepted as not to require the citation of precedents.
Foreign and export values in the country of exportation are the preferred statutory bases of valuation of dutiable merchandise. United States value and cost-of-production value are alternative bases, to be resorted to only when it is impossible to establish either a foreign value or an export value. Our appeals court has, on many occasions, referred to these alternative bases (United States value or cost-of-production value) as an attempt to approximate foreign value or export value. In United States v. New York Merchandise Co., Inc., 31 C.C.P.A. (Customs) 213, C.A.D. 274, at pages 218, 219, our appeals court said:
... we think it not improper to say, and it has been elsewhere often said, that in arriving at United States value or the cost of production under the act of 19S0 or other acts similar in character, we must take into consideration the *600fact that Congress toas trying, by including certain items and excluding others, to arrive at what might he comparable to a foreign value or an export value if there had been one, and that Congress sought to apply as a settled tariff policy the foreign or export value whenever it was applicable, in preference to the United States value, which was obviously a less satisfactory basis for arriving at the final appraised value. [Emphasis supplied.]
While the valuation provisions of the Customs Simplification Act of 1956 clearly are not applicable to this litigation, it may not be amiss to observe that they evidence both a continuing congressional intention that constructive rather than “actual” or market values shall be used for tariff purposes and at least a present intention (without any indication that it is a changed intention) that cost of production shall be cost in the country of exportation.
The effectiveness of the Antidumping Act, as the trial judge pointed out, might be seriously impaired if goods imported from one country were to be valued, for duty purposes, on lower costs prevailing in some other country of manufacture. I see no reason to infer that Congress, which in the Antidumping Act used language defining cost-of-production value components substantially the same as the language of section 402(f), now before us for construction, intended a construction detrimental to the announced policy of the Antidumping Act. The report of the Committee on Finance to the Senate, on the Antidumping Act of 1921, which was H.R. 2435, said, with respect to the statutory definition of cost of production:
The purpose of this definition is to create a constructive foreign-market value based on the cost of material and labor at a time preceding the date of shipment of the imported merchandise which would ordinarily permit the manufacture or production of such merchandise in the usual course of business. It is not limited to the actual cost of the imported merchandise. [Emphasis supplied.]
Foreign value, mentioned by the finance committee, is a value in the coimtry of exportation.
The majority find support for their views in certain dicta in H. J. Heinz Company v. United States, 43 C.C.P.A. (Customs) 128, C.A.D. 619. What the court there held was that there was a foreign value for similar merchandise in the country of exportation and that, where there is a foreign value for similar merchandise, such foreign value will prevail over a value based on cost of production. That decision is sound; but it has no application to the facts now before us.
This litigation points up the risk of accepting, at least in reap-praisements, stipulations which purport to be only of fact, but which in reality blanket in some important conclusions of law. There are at least two or three such conclusions of law obvious in the stipulation before us.
For example, it is stipulated that no merchandise, such as or similar to these automobiles, is manufactured in Canada. Yet, it is also stipulated that the cost of production (of such or similar automobiles) *601in Canada is $1,282.27 Canadian currency. Whether these automobiles are, in law, dissimilar to any other automobile, for value purposes, may be an issue in which there is law to be determined, as well as fact to be found.
Parties would do well to confine their stipulations to facts, leaving to the court the application of the law to the facts that are proven.
In my opinion, appellants here (plaintiffs below) have not overcome the presumption that the appraiser’s value is correct.
The findings of fact, conclusions of law, and decision of the trial judge should be affirmed.